Opinion issued March 18, 2014




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-12-01123-CR
                          ———————————
                 MICHAEL KEITH COSLETT, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee



                   On Appeal from the 56th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 12CR0266


                        MEMORANDUM OPINION

     A jury found appellant, Michael Keith Coslett, guilty of the offense of

burglary of a habitation. See TEX. PENAL CODE ANN. § 30.02(a)(1), (c)(2) (West

2011). The jury then found the allegation in an enhancement paragraph true and
sentenced him to 11 years in prison. See TEX. PENAL CODE ANN. § 12.32, 12.42(b)

(West 2011). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      After independently reviewing the entire record in this appeal, we conclude

that no reversible error exists in the record, there are no arguable grounds for

review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400

(emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,


                                          2
826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

       We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.* Attorney Steven Hershkowitz must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                    PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




*
    Appointed counsel still has a duty to inform appellant of the result of this appeal and
    that he may, on his own, pursue discretionary review in the Texas Court of Criminal
    Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                             3